 1

 2

 3                                                        JS-6
 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA

10

11   RONALD DAVE RENTERIA,          Case No. CV 19-1437 RGK (SS)

12                  Petitioner,

13        v.                                   JUDGMENT

14   PATRICK COVELLO, Warden,

15                  Respondent.

16

17        IT IS HEREBY ADJUDGED that the above-captioned action is

18   dismissed without prejudice.

19

20   DATED: March 08, 2019

21

22                                     R. GARY KLAUSNER
                                       UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
